Exhibit 10.6 MEDIA GENERAL, INC. June 5, 2013 Berkshire Hathaway Inc. 3555 Farnam Street Omaha, Nebraska 68131 Attn: Marc D. Hamburg World Media Enterprises Inc. c/o Omaha World-Herald Company 1314 Douglas Street, Suite 1500 Omaha, Nebraska 68102 Attn: Doug Hiemstra Scott Searl Gentlemen: Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated as of the date hereof (as it may be amended from time to time, the “ Merger Agreement ”), by and among Media General, Inc., a Virginia corporation (“ General ”), General Merger Sub 1, Inc., a Virginia corporation (“
